ACCEPTED
                                                                                            12-15-00173-CR
                                                                               TWELFTH COURT OF APPEALS
                                                                                             TYLER, TEXAS
                                                                                      11/2/2015 10:02:22 PM
                                                                                                  Pam Estes
                                                                                                     CLERK

                                 No. 12-15-00173-CR

 MICHAEL JOHNSON                           §     IN THE COURT OF APPEALS
                                                                  FILED IN
     Appellant                             §                    12th COURT OF APPEALS
                                                                     TYLER, TEXAS
                                           §
                                                                11/2/2015 10:02:22 PM
 vs.                                       §     12TH   JUDICIAL DISTRICT
                                                                       PAM ESTES
                                           §                             Clerk
 THE STATE OF TEXAS,                       §
     Appellee                              §     AT TYLER, TEXAS

APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                    SIXTY DAY REQUEST

TO THE HONORABLE COURT:

       Now comes Austin Reeve Jackson, counsel for Appellant in the above entitled and

numbered cause, and makes this Motion, and for good cause shows the following:

                                           I.

       Appellant’s brief in this matter is due on 2 November 2015. No prior extensions

have been requested.

                                           II.

       The record in this case is from a trial that, while relatively short, nonetheless

presents several issues to which counsel has had to devote time researching. Further,

while working on this case counsel has also been working on approximately 55 open

appellate cases in this and other courts to which he has been appointed by Smith County.

This has included investigating motions for new trials (looking for and talking with

potential witnesses, jail and office visits with new appellate appointments, trial court

appearances for the same), requests for and reviews of reporter’s and clerk’s records,

research, briefing, review of opinions, investigation of potential PDR issues, etc. While
not all of these cases have required significant attention from counsel during this time,

many of them have which has resulted in counsel having been unable to devote the full

attention necessary to this case prior to today’s date.

                                              II.

       No prior extensions have been requested and is respectfully prayed that the in the

interest of justice, the Court grant this motion.

       WHEREFORE, PREMISES CONSIDERED, undersigned counsel respectfully

prays that, in accordance with the applicable law, the Court grant this Motion and extend

the date by which to file a brief by sixty days.

                                            Respectfully submitted,

                                            /s/Austin Reeve Jackson
                                            Texas Bar No. 24046139
                                            112 East Line, Suite 310
                                            Tyler, TX 75702
                                            Telephone: (903) 595-6070
                                            Facsimile: (866) 387-0152


                              CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing document

was served on counsel for the State by facsimile concurrently with its filing.

                                            /s/Austin Reeve Jackson